PER CURIAM.
We have for review the order of the trial court denying appellant’s motion for post-conviction relief alleging his right to be resentenced under the 1994 sentencing guidelines.
The Supreme Court of Florida has recently held the operative window period in which to challenge the sentencing guideline provisions amended by Chapter 95-184, Laws of Florida, commenced on October 1, -1995, and ended oh May 24, 1997, see Trapp v. State, 760 So.2d 924 (Fla. 2000). We agree with Judge Altenbernd’s analysis in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000), on the need to remand such cases for a recalculation of the defendant’s sentences under the 1994 guidelines scoresheet.
We reverse the order denying 3.850 relief and remand for consideration of whether resentencing is required pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). See also Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000).
REVERSED AND REMANDED.
STEVENSON, SHAHOOD and HAZOURI, JJ., concur.